Champlin, C. J.
I cannot concur in the opinion of my brethren in this cause. I place my dissent upon the ground that the contract which is sought to be specifically performed is too uncertain and indefinite as to the subject-matter to be specifically enforced. No property is described so that the court can lay hold of it and compel performance. Its identity is not now defined, and I cannot see how this Court can decree the specific performance of an agreement- which is yet to be ascertained through a selection made by complainant. Were it a sufficient contract as to accounts in existence at the time the contract was made, I do not think future accounts ■could be included in its terms, and be specifically performed. This adds uncertainty to uncertainty as to the •subject-matter of the contract.
Morse, J., concurred with Champlin, O. J.